



 
EXHIBIT 10.2
 


INFORMATICA CORPORATION
 
AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT
 
This Amended and Restated Severance Agreement (“Severance Agreement”) is entered
into as of the last date signed below by and between Informatica Corporation
(the “Company”) and [               ] (the “Executive”) (collectively, the
“Parties”).
 
WHEREAS, the Parties entered into an Executive Severance Agreement dated
[               ] (the “Original Effective Date”), as amended [               ]
(the “Prior Agreement”).
 
WHEREAS, the Parties wish to amend and restate the Prior Agreement in its
entirety to reflect certain changes in Executive’s separation benefits.
 
NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:
 
1. At-Will Employment.  Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment.  Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive.  However, as
described in this Severance Agreement, Executive may be entitled to severance
benefits depending upon the circumstances of Executive’s termination of
employment.  Upon the termination of Executive’s employment with the Company for
any reason, Executive will be entitled to payment of all accrued but unpaid
vacation, expense reimbursements, and other benefits due to Executive through
his termination date under any Company-provided or paid plans, policies, and
arrangements.  Executive agrees to resign from all positions that he holds with
the Company immediately following the termination of his employment if the Board
so requests.
 
2. Term of Agreement.  This Severance Agreement will have an initial term of two
years commencing on the Original Effective Date.  On the second anniversary of
the Original Effective Date, and on each annual anniversary of the Original
Effective Date thereafter, this Severance Agreement automatically will renew for
an additional one-year term unless the Company provides Executive with notice of
non-renewal at least 90 days prior to the date of automatic renewal.
 
3. Severance.
 
(a) Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control.  If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
connection with a Change of Control, then, subject to Section 4, Executive will
receive: (i) continued payment of his or her base salary for a period of twelve
(12) months (the “Continuance Period” if Executive is entitled to receive
payments under this Section 3(a)), (ii) a lump sum payment equal to 100% of

 
 
 

--------------------------------------------------------------------------------

 

 
Executive’s annual on-target bonus, commissions or variable earnings, assuming
Company performance at 100% of target for Company bonus determination,
(iii) reimbursement for any applicable premiums to continue coverage for
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
for the Continuance Period, or, if earlier, until Executive is eligible for
similar benefits from another employer (provided Executive validly elects to
continue coverage under applicable law), and (iv) immediate vesting with respect
to all unvested equity awards that were or are granted prior to or after the
date hereof.
 
(b) All Other Terminations.  If Executive’s employment with the Company
terminates voluntarily by Executive without Good Reason or is terminated for
Cause by the Company, then (i) all further vesting of Executive’s outstanding
equity awards will terminate immediately, (ii) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), (iii) Executive will be paid all accrued but unpaid
vacation, expense reimbursements and other benefits due to Executive through his
termination date under any Company-provided or paid plans, policies, and
arrangements, and (iv) Executive will be eligible for severance benefits only in
accordance with the Company’s then established policies and practices.
 
(c) Termination due to Death or Disability.  If Executive’s employment
terminates by reason of death or Disability, then (i) Executive will be entitled
to receive benefits only in accordance with the Company’s then applicable plans,
policies, and arrangements, and (ii) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s).
 
(d) Sole Right to Severance.  This Severance Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in connection
with the termination of his employment.  To the extent Executive is entitled to
receive severance or similar payments and/or benefits under any other Company
plan, program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Severance Agreement will be so reduced.
 
4. Conditions to Receipt of Severance; No Duty to Mitigate.
 
(a) Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Section 3 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company, and provided further that separation agreement and release of
claims becomes effective no later than sixty (60) days following the termination
date.  No severance will be paid or provided until the separation agreement and
release agreement becomes effective.
 
(b) Timing of Payments.  Any severance payments or benefits under this Severance
Agreement that would be considered Deferred Compensation Separation Benefits (as
defined in Section 5) shall be paid on, or, in the case of installments, shall
not commence until, the sixtieth (60th) day following Executive’s separation
from service, or, if later, such time as required by Section 5.  Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following the Executive’s separation from service but for the
preceding sentence shall be paid to Executive on the sixtieth (60th) day
following the

 
 
- 2 -

--------------------------------------------------------------------------------

 

 
Executive’s separation from service and the remaining payments shall be made as
provided in this Severance Agreement.
 
(c) Non-Competition.  In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 3, Executive agrees not to engage in Competition during the Continuance
Period.  If Executive engages in Competition within such period, all continuing
payments and benefits to which Executive otherwise may be entitled pursuant to
Section 3 will cease immediately.
 
(d) Nonsolicitation.  In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 3, Executive agrees that, during the Continuance Period, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, will
(i) not solicit, induce, or influence any person to modify his or her employment
or consulting relationship with the Company (the “No-Inducement”), and (ii) not
solicit business from any of the Company’s substantial customers and users (the
“No-Solicit”).  If Executive breaches the No-Inducement or the No-Solicit, all
continuing payments and benefits to which Executive otherwise may be entitled
pursuant to Section 3 will cease immediately.
 
(e) Nondisparagement.  In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 3, Executive agrees to refrain from any disparagement, criticism,
defamation, slander of the Company, its directors, or its employees, or tortious
interference with the contracts and relationships of the Company.  The foregoing
restrictions will not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process.
 
(f) No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Severance Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.
 
5. Section 409A.
 
(a) Notwithstanding anything to the contrary in this Severance Agreement, no
severance payable to Executive, if any, pursuant to this Severance Agreement,
when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) (together, the
“Deferred Compensation Separation Benefits”) shall be payable until Executive
has a “separation from service” within the meaning of Section 409A.
 
(b) Notwithstanding anything to the contrary in this Severance Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service shall become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service.  All subsequent
Deferred Compensation Separation Benefits, if any, shall be payable in
accordance

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph shall be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits shall be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Severance Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(c) Any amount paid under this Severance Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (b) above.
 
(d) Any amount paid under this Severance Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of clause (b) above.
 
(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Severance Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.
 
6. Definitions.
 
(a) Benefit Plans.  For purposes of this Severance Agreement, “Benefit Plans”
means plans, policies, or arrangements that the Company sponsors (or
participates in) and that immediately prior to Executive’s termination of
employment provide Executive and Executive’s eligible dependents with medical,
dental, or vision benefits.  Benefit Plans do not include any other type of
benefit (including, but not by way of limitation, financial counseling,
disability, life insurance, or retirement benefits). A requirement that the
Company provide Executive and Executive’s eligible dependents with coverage
under the Benefit Plans will not be satisfied unless the coverage is no less
favorable than that provided to Executive and Executive’s eligible dependents
immediately prior to Executive’s termination of employment.  Subject to the
immediately preceding sentence, the Company may, at its option, satisfy any
requirement that the Company provide coverage under any Benefit Plan by instead
providing coverage under a separate plan or plans providing coverage that is no
less favorable or by paying Executive a lump-sum payment which is, on an
after-tax basis, sufficient to provide Executive and Executive’s eligible
dependents with equivalent coverage under a third party plan that is reasonably
available to Executive and Executive’s eligible dependents.
 
(b) Cause.  For purposes of this Severance Agreement, “Cause” means
(i) Executive’s act of dishonesty or fraud in connection with the performance of
his

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
responsibilities to the Company with the intention that such act result in
Executive’s substantial personal enrichment, (ii) Executive’s conviction of, or
plea of nolo contendere to, a felony, (iii) Executive’s willful failure to
perform his duties or responsibilities, or (iv) Executive’s violation or breach
of Executive’s Employee Proprietary Information and Inventions Agreement;
provided that if any of the foregoing events is capable of being cured, the
Company will provide notice to Executive describing the nature of such event and
Executive will thereafter have 30 days to cure such event.
 
(c) Change of Control.  For purposes of this Severance Agreement, “Change of
Control” means (i) a sale of all or substantially all of the Company’s assets,
(ii) any merger, consolidation, or other business combination transaction of the
Company with or into another corporation, entity, or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the surviving entity) outstanding immediately after
such transaction, (iii) the direct or indirect acquisition (including by way of
a tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (iv) the individuals who, at the beginning of any
period of two consecutive years, constitute the Board (the “Incumbent
Directors”) cease for any reason during such period to constitute at least a
majority of the Board, unless the election or the nomination for election by the
Company’s stockholders of a director first elected during such period was
approved by the vote of at least a majority of the Incumbent Directors,
whereupon such director also shall be classified as an Incumbent Director, or
(v) a dissolution or liquidation of the Company.
 
(d) Competition.  For purposes of this Severance Agreement, Executive will be
deemed to have engaged in “Competition” if Executive, without the consent of the
Board, directly or indirectly provides services to (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director, or otherwise), or has or obtains any ownership interest in or
participates in the financing, operation, management, or control of, any person,
firm, corporation, or business that competes with the Company.  Executive having
solely an ownership interest of less than 1% of any corporation shall not be
Competition.
 
(e) Disability.  For purposes of this Severance Agreement, Disability shall have
the same defined meaning as in the Company’s long-term disability plan.
 
(f) Good Reason.  For purposes of this Severance Agreement, with respect to a
termination that occurs on or following the date three months preceding a Change
of Control, “Good Reason” means the occurrence of any of the following without
Executive’s express written consent: (i) a material reduction in Executive’s
position or duties other than a reduction where Executive assumes similarly
functional duties on a divisional basis following a Change of Control due to the
Company becoming part of a larger entity, (ii) a material reduction in
Executive’s Base Salary other than a one-time reduction of not more than 10%
that also is applied to substantially all of the Company’s other executive
officers, (iii) a material reduction in the aggregate level of benefits made
available to Executive other than a reduction that also is applied to
substantially all

 
 
- 5 -

--------------------------------------------------------------------------------

 

 
of the Company’s other executive officers, or (iv) relocation of Executive’s
primary place of business for the performance of his duties to the Company to a
location that is more than 35 miles from its prior location.  In order for a
resignation to qualify as for “Good Reason,” the Executive must provide the
Company with written notice within sixty (60) days of the event that Executive
believes constitutes “Good Reason” specifically identifying the acts or
omissions constituting the grounds for Good Reason and the Company must have
failed to cure such Good Reason condition within thirty (30) days following the
date of such notice.
 
(g) In Connection with a Change of Control.  For purposes of this Severance
Agreement, a termination of Executive’s employment with the Company is “in
Connection with a Change of Control” if Executive’s employment is terminated
during the period beginning three months prior to a Change of Control and ending
twelve months following a Change of Control (the “Change of Control
Period”).  Notwithstanding the foregoing, a resignation by Executive for Good
Reason shall be in Connection with a Change of Control only if the event that
constitutes Good Reason occurs during the Change of Control Period.
 
(h) Section 409A Limit.  For purposes of this Severance Agreement, “Section 409A
Limit” means the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding the taxable year of Executive’s termination
of employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in
which Executive’s employment is terminated.
 
7. Assignment.  This Severance Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Severance Agreement for all purposes.  For this purpose, “successor” means any
person, firm, corporation, or other business entity which at any time, whether
by purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Severance Agreement may be assigned or transferred except by will or the laws of
descent and distribution.  Any other attempted assignment, transfer, conveyance,
or other disposition of Executive’s right to compensation or other benefits will
be null and void.
 
8. Notices.  All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 
 
- 6 -

--------------------------------------------------------------------------------

 

 


 
If to the Company:


Informatica Corporation
Attn: Chief Executive Officer
100 Cardinal Way
Redwood City, CA  94063


If to Executive:
 
at the last residential address known by the Company.
 
9. Severability.  If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Severance
Agreement will continue in full force and effect without said provision.
 
10. Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Severance Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in San Mateo County
before the American Arbitration Association under its National Rules for the
Resolution of Employment Disputes, supplemented by the California Code of Civil
Procedure.  The Parties agree that the prevailing party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award.  The Parties hereby agree to waive their right to
have any dispute between them resolved in a court of law by a judge or
jury.  This paragraph will not prevent either party from seeking injunctive
relief (or any other provisional remedy) from any court having jurisdiction over
the Parties and the subject matter of their dispute relating to Executive’s
obligations under this Severance Agreement and the Confidentiality Agreement.
 
11. Integration.  This Severance Agreement, together with the Employee
Proprietary Information and Inventions Agreement between Executive and the
Company (the “Confidential Information Agreement”) and Executive’s Company stock
option and other equity agreements, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including the
Prior Agreement.  No waiver, alteration, or modification of any of the
provisions of this Severance Agreement will be binding unless in a writing that
specifically references this Section and is signed by duly authorized
representatives of the parties hereto.
 
12. Waiver of Breach.  The waiver of a breach of any term or provision of this
Severance Agreement, which must be in writing, will not operate as or be
construed to be a waiver of any other previous or subsequent breach of this
Severance Agreement.
 
13. Survival.  The Confidential Information Agreement and Sections 4 and 9 will
survive the termination of this Severance Agreement.
 
14. Headings.  All captions and Section headings used in this Severance
Agreement are for convenient reference only and do not form a part of this
Severance Agreement.
 
15. Tax Withholding.  All payments made pursuant to this Severance Agreement
will be subject to withholding of applicable taxes.

 
 
- 7 -

--------------------------------------------------------------------------------

 

 


 
16. Governing Law.  This Severance Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).
 
17. Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Severance Agreement, and is knowingly and voluntarily
entering into this Severance Agreement.
 
18. Counterparts.  This Severance Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
o O o

 
 
- 8 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties has executed this Severance Agreement,
in the case of the Company by a duly authorized officer, as of the day and year
written below.
 


 


 
COMPANY:
 
INFORMATICA CORPORATION
 



         
By:
   Date:         Sohaib Abbasi         Chief Executive Officer                

 
 
 
 

EXECUTIVE:              
 
 
      Date:     
[               ]
             


 









 
















SIGNATURE PAGE TO EXECUTIVE SEVERANCE AGREEMENT

 
 
- 9 -

--------------------------------------------------------------------------------

 
